DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.
Information Disclosure Statement
The information disclosure statement submitted on 10/25/2021 has been considered by the Examiner and made of record in the application file.	
Drawings
The drawings were received on 10/25/2021.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 84-103 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 84 and 96, the limitation, “evaluating respective predicted locations within the area of the mobile devices …, wherein the evaluating comprises weighting a measure of inaccuracy for the respective predicted locations,” introduces new matter because the specification of the present application fails to disclose, suggest, or otherwise support this limitation.  Applicant cites Figures 13 and 16 and several paragraphs in U.S. Patent Application Publication No. 2019/0173594 A1 as supporting this limitation.  It is noted that U.S. Patent Application Publication No. 2019/0173594 A1 is not the correct publication number for this application.  This application was published as U.S. Patent Application Publication No. 2019/0360916 A1.  However, the content as related to this issue is nearly identical and the paragraph numbers cited appear to be for this application.
Considering the cited portions of Applicant’s specification, in particular 0390-0392, it appears that while the specification does disclose “evaluating respective predicted locations within the area of the mobile devices,” the specification does not disclose that particular evaluation “comprises weighting a measure of inaccuracy for the respective predicted locations.”  Applicant’s specification only discloses using weighted errors (paragraph 0392) to determine parameters (e.g., learning rate and/or sigma) by performing tests with mobile devices in known positions (paragraph 0391).  Since the positons of the mobile devices in these tests are known, this is not “evaluating respective predicted locations within the area of the mobile devices.”

Claims 85-95 and 97-103 are also rejected by virtue of their dependency on claims 84 and 96.
Double Patenting
Claims 84-103 of this application are patentably indistinct from claims 82-101 of Application No. 16/323,467.  Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same Applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application.  Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications.  See MPEP § 822.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added).  Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 84-103 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 82-101 of copending Application No. 16/323,467.  This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive.
On pages 1 and 2 in the Remarks, Applicant argues that the Specification discloses the claim wording, “evaluating respective predicted locations within the area of the mobile devices …, wherein the evaluating comprises weighting a measure of inaccuracy for the respective predicted locations”.
As discussed above, considering Applicant’s specification, in particular 0390-0392, it appears that while the specification does disclose “evaluating respective predicted locations within the area of the mobile devices,” the specification does not disclose that particular evaluation “comprises weighting a measure of inaccuracy for the respective predicted locations.”  Applicant’s specification only discloses using weighted errors (paragraph 0392) to determine parameters (e.g., learning rate and/or sigma) by performing tests with mobile devices in known positions (paragraph 0391).  Since the positons of the mobile devices in these tests are known, this is not “evaluating respective predicted locations within the area of the mobile devices.”
On page 3 in the Remarks, Applicant states that the double patenting rejection is traversed.  However, no arguments are made in support of that statement.
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642